Citation Nr: 1446915	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to service connection for a bilateral knee condition, claimed as secondary to a back disorder.

5.  Entitlement to service connection for bilateral leg weakness, claimed as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the RO.  

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  

In February 2014, the Board reopened the claims of service connection for sleep apnea, a back disorder, and a deviated nasal septum and remanded them for further development.  

The issues of service connection for bilateral knee and leg conditions, claimed as secondary to a back disorder, were also remanded.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

The issue of service connection for sleep apnea is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran who had 22 days of active service was discharged by reason of physical disability (narcolepsy); he is not service connected for any disabilities.  

2.  The preponderance of the evidence is against finding that the Veteran's current back disorder is due to injury or other event or incident of his period of active service.  

3.  The preponderance of the evidence is against finding that the Veteran has a deviated nasal septum that is due to injury or other event or incident of his period of active service.  

4.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee condition that is due to injury or other event or incident of his period of active service; nor is there a basis for an award of service connection on a secondary basis.  

5.  The preponderance of the evidence is against finding that the Veteran has bilateral leg weakness that is due to injury or other event or incident of his period of active service; nor is there a basis for an award of service connection on a secondary basis.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The Veteran does not have a disability manifested by a deviated nasal septum due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  The Veteran does not have a bilateral knee disability due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The Veteran does not have a disability manifested by bilateral leg weakness due to disease or injury that was incurred in or aggravated by active service, nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met with regard to the issues decided.  

By correspondence dated in September 2011, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing, and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  As concerns service treatment records, the Veteran indicates that he was treated at the Lackland Air Force Base Infirmary for both his claimed nose and lower back conditions.  

In a March 2003 statement, the Veteran reported being treated at the infirmary for "discharges" and was not treated at the base hospital.  He stated that the records were probably not with his service medical records because it was an infirmary.

A review of the folder shows that available service medical records and medical board records were received in December 1990.  Pursuant to the February 2014 remand, the RO was to obtain any records referable to treatment at the Lackland Air Force Base Infirmary.  

In April 2014, the RO contacted release of information at Lackland Air Force Base regarding these records and was advised to contact the National Personnel Records Center (NPRC).  

Thereafter, the RO requested complete medical/dental records and the entire personnel file.  The service personnel records were received and also documentation showing that service treatment records were previously sent to VA.  

The Veteran has not identified any in-patient clinical treatment and there is no reason to suspect that "infirmary" records would not be stored with the service treatment records.  Under these circumstances, the Board finds substantial compliance with the remand directive and additional development is not warranted.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The claims folder contains VA medical center records.  At the recent hearing, the Veteran reported receiving Supplemental Security Income (SSI) benefits.  Records were requested from the Social Security Administration (SSA) in April 2014, but a negative response was received.  

The Board acknowledges that VA examinations were not provided to determine the nature and etiology of the claimed disorders.  As discussed, the Board does not find credible evidence of the claimed in-service incidents or probative evidence suggesting a relationship between the claimed disabilities and the Veteran's period of service.  Under these circumstances, the criteria for a VA examination are not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran provided testimony at a hearing and the VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  See 38 C.F.R. § 3.103 (2013).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).  


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Where a Veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

At the outset, the Board notes that the Veteran had only 22 days of active service.  Under these circumstances, the provisions relating to presumptive service connection for chronic diseases, to include arthritis, are not for application.  See 38 C.F.R. §§ 3.307, 3.309(e).


	Back disorder

In October 2011, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a back disorder.  The Veteran disagreed with the decision and perfected this appeal.  

In February 2014, the Board reopened the claim of service connection for a back disorder and remanded the issue for additional development.  

Initially, the Board concedes evidence of current disability.  The VA records show complaints of back pain and include a diagnosis of degenerative joint disease.  

The question though, is whether the current disorder is related to the Veteran's active service or events therein.  In various statements and at the hearing, the Veteran reported hurting his back moving telephone poles during service and having had back problems since that time.  

The Veteran is competent to report that he hurt his back during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   

The Veteran's reported history, however, is not supported by the overall evidence of record.  In making this determination, the Board is not relying solely on the absence of service records showing complaints or findings related to the back.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits).

On Report of Medical History completed at separation in February 1965, the Veteran denied wearing a brace or back support, or having any arthritis or bone or joint deformity.  Complaints related to the back were not noted, and the examiner stated that he reviewed the statements in the history and found that the examinee had not experienced a significant illness or injury since induction.  A Medical Board Report dated in February 1965 showed only a diagnosis of narcolepsy.  

On review, the statements and findings at separation, as well as the absence of complaints or treatment related to the back for many years after service weigh heavily against the Veteran's assertions of having suffered a back injury during service with continued problems to date.  

Other than the Veteran's unsubstantiated lay assertions, the record does not contain supporting evidence.  Under these circumstances, service connection must be denied.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).


	Deviated nasal septum

In October 2011, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for a deviated septum/fractured nose.  The Veteran disagreed with the decision and perfected this appeal.  

In February 2014, the Board reopened the claim of service connection and remanded the issue for further development.  

In a June 1996 statement, the Veteran reported that his nose was broken during a boot fight in the barracks and that his deviated septum was a result of that injury.  He further stated that the injury was documented in his service records.  

At the March 2013 hearing, the Veteran reported being hit on the bridge of his nose with a boot and being sent to triage where he was told that he had a slight fracture.  The Veteran is competent to report that he injured his nose and was told that he had fracture during service.  See Layno.

On review, the Board is unable to find objective evidence showing that the Veteran's nose was fractured.  A January 2011 VA record indicates that "nose septum midline".  

Regardless, even assuming current disability, the overall evidence does not support the Veteran's contentions that he broke his nose during basic training.  Again, the Board is not basing this finding solely on the absence of records documenting the claimed injury.  See Buchanan.

Rather, the February 1965 Report of Medical History shows that the Veteran specifically denied having any nose trouble at separation.  Further, and as noted above, the examiner also found that the Veteran had not experienced a significant illness or injury since induction.  

The Veteran's own statement at separation weighs heavily against his current assertions, and service connection for a deviated nasal septum must be denied on review of this entire record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


	Bilateral knee condition and bilateral leg weakness

In October 2011, the RO denied service connection for a bilateral knee condition and for bilateral leg weakness.  The Veteran disagreed with the decision and perfected this appeal.  

At the recent hearing, the Veteran testified that his knee problems started from his back after service.  He also related lower extremity neuropathy to his back.  

Initially, the Board concedes evidence of current disability.  That is, VA records show degenerative joint disease in the knees and also neuropathy.  

The Veteran claims that the referenced disabilities are secondary to his back disability and does not appear to argue that they had their onset during his brief period of active service.  

In this regard, the Board notes that there is no indication that he was treated for his knees or legs during service and that, at separation, he specifically denied having lameness or a trick or locked knee.  

The Veteran is not service connected for any disability, to include his claimed back disorder; thus, service connection on a secondary basis must be denied.  

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a bilateral knee condition, claimed as secondary to a back disorder, is denied.

Service connection for bilateral leg weakness, claimed as secondary to a back disorder, is denied.


REMAND

In October 2011, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

In February 2014, the Board reopened the claim and remanded the issue for further development.  

In an April 2014 statement, the Veteran indicated that sleep apnea was diagnosed at the Houston VA Medical Center (VAMC) in 1967 and specifically asked that VA "[p]lease retrieve those records."

On review, there is no indication that these records were requested and pursuant to the duty to assist, attempts must be made to obtain the identified records.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action to request the Veteran's records from the VAMC in Houston, Texas for the year 1967.  The AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2) with regard to Federal records.  All records obtained should be associated with the claims folder or virtual folder.  

2.  After completing the requested action and any additional development deemed appropriate, the AOJ must reajudicate the issue of service connection for sleep apnea in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


